ON MOTION TO WITHDRAW AS COUNSEL
PER CURIAM.
We deny the motion to withdraw because counsel raises in the Anders brief the meritorious issue of the imposition of costs without a determination that appellant has the ability to pay such costs. Reeves v. State, 522 So.2d 1050 (Fla. 2d DCA 1988). However, having raised that issue in the brief, we see no need of requiring the public defender to submit an additional brief on this issue. Appellant raises no other issue, and a review of the sentencing hearing reveals that appellant’s trial counsel made no objections at any stage of the proceedings, nor does our review disclose errors on the face of the record. State v. Causey, 503 So.2d 321 (Fla.1987). We order the State to file its answer brief on the meritorious issue raised within 20 days.
DOWNEY and WARNER, JJ., concur.
GARRETT, J., concurs specially with opinion.